Citation Nr: 1402385	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee degenerative joint disease, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from June 1975 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that in the March 2010 rating decision on appeal, the RO failed to address whether new and material evidence was submitted to reopen the left knee issue.  Rather, the RO simply considered service connection on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  The Board has characterized the claim accordingly.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By a November 2005 rating decision, the RO denied entitlement to service connection for left knee degenerative joint disease.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  The evidence received since the November 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection left knee degenerative joint disease.

3.  The Veteran's left knee degenerative joint disease did not have onset in service and was not caused or aggravated by the Veteran's active military service, to include his service-connected right knee degenerative joint disease. 


CONCLUSIONS OF LAW

1.  The November 2005 RO decision denying entitlement to service connection for left knee degenerative joint disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the November 2005 rating decision to reopen the Veteran's claim for service connection for left knee degenerative joint disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110,  1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left knee degenerative joint disease because the current condition was not related to active service.  The Veteran did not appeal and no additional evidence was submitted within one year of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

Subsequently, in January 2010, the Veteran submitted a claim for service connection for his left knee, articulating a new theory of entitlement to service connection by asserting that his left knee disability was secondary to his service-connected right knee disability.  

This theory of entitlement was not previously considered by VA adjudicators.  In this regard, it is it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim rather than an original claim.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board must therefore proceed to analyze whether new and material evidence has been submitted since the final November 2005 rating decision.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, as described, the Veteran stated that he has favored his right knee due to his right knee degenerative joint disease, resulting in worsening symptoms in the left knee.  The Veteran also submitted a May 2011 letter from VA physician "Dr. P.B." indicating that the Veteran's left knee diagnosis is "related to" his right knee condition.  A February 2011 letter from VA physician assistant "J.G." also indicated the Veteran's left knee diagnosis is at least as likely as not related to his right knee condition.

Thus, the additional evidence received by VA since the November 2005 rating decision has not been previously submitted to VA and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for left knee degenerative joint disease must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee degenerative joint disease, because the RO's March 2010 adjudication in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the evidence does not show that the Veteran's current left knee disability is related to active service on a direct basis.  Although service treatment records show treatment for a left knee contusion in June 1975, x-rays were negative, and service treatment records do not reflect any further complaint or treatment related to the Veteran's left knee.  Indeed in an April 1979 separation examination report, the examiner specifically noted the Veteran's right knee pain and made no reference to any left knee symptoms, providing some factual evidence against his own claim. 

Moreover, the Veteran was afforded a VA examination in October 2005.  After reviewing the claims file and conducting a physical examination, the examiner opined that it was unlikely that the Veteran's left knee contusion from 1975 caused his current left knee arthritis, approximately forty years after service separation.  Indeed,  such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the preponderance of the evidence is against the claim on a direct basis. 

Instead, the primary contention of the Veteran, as asserted in his January 2010 claim, is that his left knee degenerative joint disease is secondary to his service-connected right knee degenerative joint disease.  Specifically, during the May 2012 Board hearing, the Veteran testified that his left knee symptoms worsened in the previous two to three years.  He explained that while his right knee had been "bad" since separation from service, meaning he could not stand on his right knee, he now has trouble standing on his left knee.  He also reported difficulty walking and bending his left knee.  He testified that in approximately May 2011 he was told by a VA doctor that he was favoring his right knee and placing "extra weight" on his left knee, resulting in a "secondary problem."

As discussed above, a May 2011 letter from Dr. P.B. diagnosed the Veteran with advanced osteoarthritis in both knees with tricompartmental disease, resulting in "bone on bone."  Dr. P.B. then marked that the Veteran's condition was "related to" his right knee condition, based on "exam & x-rays."  Similarly, VA physician assistant J.G. diagnosed the Veteran with left knee arthritis and opined that this condition was at least as likely as not related to the Veteran's right knee condition.

While Dr. P.B. and J.G. identify a possible relationship between the Veteran's left and right knee disabilities, they do not indicate a causal connection between the two, specifically that the Veteran's left knee degenerative joint disease was caused or aggravated by the service-connected right knee degenerative joint disease.  Moreover, there is no indication as to what evidence Dr. P.B. based his opinion on, aside from a general reference to x-rays and an examination; there is no rationale offered for his opinion.  Likewise, J.G. offered an opinion based on clinical experience, with no reference to any examination of the Veteran's or his reported or documented history.  Therefore, the opinion of Dr. P.B. and J.G. hold little probative value in terms of establishing secondary service connection for the Veteran's left knee disability.

The evidence of record also contains a February 2010 VA joint examination.  After  a review of the claims file and a thorough notation of the Veteran's reported history, the examiner found that the Veteran's left knee degenerative joint disease was less likely as not permanently aggravated by his service-connected right knee degenerative joint disease.  

In this regard, the examiner provided a lengthy rationale which essentially stated that the Veteran did not participate in any activities, to include competitive athletics, which would lead to joint degeneration above or in excess of normal progression of degenerative joint disease.  The examiner indicated, "the stress from his sc right knee injury and abnormal gait are not enough to produce joint degeneration in the non service connected left knee above and in excess of normal progression of his osteoarthritis."  Based on a review of this report, the Board must find that the February 2010 VA opinion provides highly probative evidence against the Veteran's claim. 

In another VA joint examination from May 2011, the examiner concluded that the Veteran's left knee degenerative joint disease was not caused by, the result of, or permanently aggravated by the Veteran's service-connected right knee degenerative joint disease.  The examiner stated that the radiographic findings on file show equal progression of osteoarthritis in both knees.  The examiner also indicated that although the Veteran was limping, there were no additional findings to "suggest abnormal weight bearing with primary off-loading of right knee on to the left."  Shoe wear patterns were even, and there were no calluses or corns found upon examination.  The May 2011 VA opinion provides more evidence against the Veteran's claim with a rational that is highly probative, clear, compelling, and of much higher probative value than those medical opinions that arguably support this claim.

The evidence of record also contains VA treatment records, which extend back to 1999 and are as recent as 2012.  While these records confirm that the Veteran indeed suffers from symptoms such as pain and limited ambulation related to degenerative joint disease of both knees, the treatment records do not contain any indication of the necessary relationship between the Veteran's left knee degenerative joint disease and his service-connected right knee degenerative joint disease for the purpose of secondary service connection.  In this regard, it is important for the Veteran to understand that the Board acknowledges the Veteran's left knee degenerative joint disease (this is not at issue in this case).  Unfortunately, in order to establish service connection based on a secondary theory of entitlement, the evidence must show that the claimed condition was proximately caused by or proximately aggravated by the service-connected disability.  In this case, as discussed above, the evidence is against such a finding.

Finally, the Board recognizes the Veteran's opinion that his left knee degenerative joint disease was caused or aggravated by his right knee degenerative joint disease.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent and with the appropriate medical training to offer an opinion as to a complex medical issue, such as the relationship between degenerative conditions over the course of forty years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the evidence does not show the Veteran's currently diagnosed left knee degenerative joint disease was caused or aggravated by his service-connected right knee degenerative joint disease.  As a result, the Board finds that a preponderance of the evidence is against the claim for service connection for left knee degenerative joint disease on a secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a January 2010 letter to the Veteran.  Specifically, the letter informed the Veteran of the evidence necessary to substantiate his claim with regard to new and material evidence as well as secondary service connection.   

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, private medical records, and several VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA) during his February 2010 VA examination.  However, the Veteran indicated that he receives such benefits as a result of his blood pressure and diabetes symptoms, not for degenerative joint disease of either knee.  Thus, SSA records need not be obtained in this instance because the Veteran's report does not indicate such benefits are relevant to the claims on appeal. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran testified at a hearing before the Board in May 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).
Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee degenerative joint disease, is reopened.

Entitlement to service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee degenerative joint disease, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


